Per Curiam.
Petitioner, Roger James Kahler, was arrested and charged with a violation of a section of the uniform firearms act, RCW 9.41.050. Kahler pleaded guilty. He was sentenced to ten years in the Washington state reformatory, under the penalty provision of the act, RCW 9.41.160.
In the case of In re Olsen v. Delmore, 48 Wn. (2d) 545, 295 P. (2d) 324, we held that RCW 9.41.160 was unconstitutional. This being the case, the judgment and sentence under which Kahler is now being restrained is void. Therefore, the writ of habeas corpus will issue.